Crew III, J.
Appeal from an order of the Supreme Court (Relihan, Jr., J.), entered March 19, 1996 in Tompkins County, which, inter alia, denied plaintiff’s motion to declare certain moneys surplus funds.
On this appeal, plaintiff attempts to argue the very issue previously addressed and decided by this Court on plaintiff’s prior appeal in this matter (217 AD2d 739, lv denied 87 NY2d 804)—namely, the nature of certain insurance proceeds and *833the party to whom said proceeds should be distributed. That issue having been conclusively resolved, plaintiff is barred from relitigating that issue under the doctrine of res judicata (see, O’Brien v City of Syracuse, 54 NY2d 353, 357). To the extent that plaintiff seeks to avail itself of this Court’s subsequent decision in Melino v National Grange Mut. Ins. Co. (213 AD2d 86, appeal dismissed 87 NY2d 897), we need note only that " '[t]he conclusive effect of a final disposition is not to be disturbed by a subsequent change in decisional law’ ” (Matter of Gowan v Tully, 45 NY2d 32, 36, quoting Slater v American Min. Spirits Co., 33 NY2d 443, 447).
Cardona, P. J., Mikoll, Yesawich Jr. and Spain, JJ., concur. Ordered that the order is affirmed, without costs.